282 S.W.3d 890 (2009)
STATE of Missouri, Respondent,
v.
Adrian L. WASHINGTON, Appellant.
No. WD 69167.
Missouri Court of Appeals, Western District.
May 19, 2009.
Susan L. Hogan, Kansas City, MO, for appellant.
Chris Koster, Attorney General and Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM.
Adrian Washington appeals from his convictions for second-degree murder and armed criminal action. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions. Rule 30.25(b).